56 N.Y.2d 632 (1982)
The People of the State of New York, Respondent,
v.
Starkey Watson, Appellant.
The People of the State of New York, Respondent,
v.
Jeffrey Hamilton, Appellant.
Court of Appeals of the State of New York.
Argued February 19, 1982.
Decided April 7, 1982.
Thomas P. Burke for Starkey Watson, appellant.
Joy Phillips for Jeffrey Hamilton, appellant.
Mario Merola, District Attorney (Alan D. Kaplan and Billie Manning of counsel), for respondent.
Chief Judge COOKE and Judges JASEN, GABRIELLI, JONES, WACHTLER and FUCHSBERG concur; Judge MEYER taking no part.
*633MEMORANDUM.
The orders of the Appellate Division should be affirmed.
The record reflects ample evidence to support defendants' convictions for criminal possession of a weapon in *634 the first degree. Defendants admitted living in the apartment where the hand grenade simulator was found, and both hung their clothes in the bedroom where the simulator was discovered. In addition, a photograph of defendant Hamilton was found in the same suitcase in which the grenade simulator was located. Therefore, it was not error for the courts below to have found that defendants exercised sufficient dominion and control to be deemed in possession of the simulator (see Penal Law, § 10.00, subd 8).
Those of defendants' other contentions that are preserved are without merit.
In each case: Order affirmed in a memorandum.